              Case 2:20-cr-00185-RFB-NJK Document 13 Filed 07/31/20 Page 1 of 2




 1
 2
 3
 4                                UNITED STATES DISTRICT COURT
 5                                          DISTRICT OF NEVADA
 6
 7       UNITED STATES OF AMERICA,                            Case No.: 2:20-cr-00185-RFB-NJK
 8                             Plaintiff,                                   ORDER
 9       v.                                                             (Docket No. 11)
10       MANUEL ANTHONY QUINONES,
11                             Defendant.
12            Pending before the Court is the parties’ stipulation to continue the arraignment and plea in
13 the instant case, which is currently set for August 7, 2020, at 10:30 a.m. Docket No. 11. The
14 parties submit that defense counsel will be out of town on August 7, 2020; Defendant is currently
15 in custody in North Las Vegas Municipal Court and will be released in two weeks; and the parties
16 agree to the continuance. Id. at 1. Accordingly, the parties ask the Court to continue the date of
17 Defendant’s arraignment and plea by 14 days, or to a date suitable to the Court. Id.
18            Accordingly, the parties’ stipulation, Docket No. 11, is hereby GRANTED.1 Defendant’s
19
20   1
            The parties provided a proposed order as a part of their stipulation; however, the proposed
21 Docket No. 11 inaccurate
   order  contains             information. First, the proposed order contains the wrong case number.
                    at 3, 4.
22          Additionally, the title in the signature line is incorrect, as it uses the term United States
23 Magistrate.   Id. at 4. There are, however, no “magistrates” in the federal court system, and there
   have not been for nearly three decades. See, e.g., Williams v. City of Mesa, 2010 WL 2803880, at
24 *2  n.1 (D. Ariz. July 15, 2010). In the Judicial Improvement Act of 1990, Congress changed the
   formal title of United States Magistrate to United States Magistrate Judge, effective December 1,
25 1990.   See Dixon v. Ylst, 990 F.2d 478, 480 n. 1 (9th Cir. 1993). Thus, a magistrate judge may be
   appropriately called judge or magistrate judge, but not magistrate. The Court expects the parties
26 to check their filings to ensure accuracy prior to filing them on the docket.
27
28

                                                       1
          Case 2:20-cr-00185-RFB-NJK Document 13 Filed 07/31/20 Page 2 of 2




 1 arraignment and plea in the instant case, currently set for August 7, 2020, at 10:30 a.m., is
 2 CONTINUED to August 25, 2020, at 1:00 p.m., in Courtroom 4B.
 3        IT IS SO ORDERED.
 4        DATED: July 31, 2020.
 5
 6
 7                                            NANCY J. KOPPE
                                              UNITED STATES MAGISTRATE JUDGE
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                 2
